Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Amendment No. 1 to the Registration Statement on Form S-1 of Quinko-Tek International, Inc. of our report dated June 14, 2012 relating to the financial statements of Quinko-Tek International, Inc., which appears in such Registration Statement. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ DNTW CHARTERED ACCOUNTANTS, LLP Markham, Ontario, Canada September 11, 2012
